Vacated by Supreme Court, January 24, 2005




                         UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 03-4638
DONELL DONTE PADGETT,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Charleston.
              John T. Copenhaver, Jr., District Judge.
                            (CR-03-44)

                  Submitted: February 27, 2004

                      Decided: May 26, 2004

   Before WIDENER, LUTTIG, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Donald L. Stennett, Charleston, West Virginia, for Appellant. Kasey
Warner, United States Attorney, R. Gregory McVey, Assistant United
States Attorney, Huntington, West Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. PADGETT
                             OPINION

PER CURIAM:

  Donell Donte Padgett was convicted of conspiracy to distribute
more than five grams of cocaine base, 21 U.S.C. § 846 (2000), two
counts of distribution of cocaine base, 21 U.S.C. § 841(a)(1) (2000),
and aiding and abetting the possession with intent to distribute
cocaine base, 18 U.S.C. § 2 (2000), 21 U.S.C. § 841(a)(1). Padgett
appeals his conviction and 108-month sentence. We affirm.

                                   I

   Law enforcement officials in Kanawha County, West Virginia,
learned that an individual known as "Who-dini" was selling cocaine
base (crack) in Dunbar and Charleston, West Virginia. The officials
arranged to have two confidential informants make a series of con-
trolled buys from Who-dini. Each time, the informant called Padgett’s
cell phone number to arrange to purchase crack. On January 7, 2003,
John Corey Neal arrived to sell 2.2 grams of crack to the informant.
On January 13, Padgett met the informant and sold him 1.3 grams of
crack. On January 16, a second informant purchased .78 grams of
crack from Padgett. On January 17, the second informant called Pad-
gett’s cell phone number to arrange a purchase of crack. Padgett
arrived at a designated meeting place in a maroon Suburban and sold
the informant 2.2 grams of crack. Police who had been monitoring a
residence in Dunbar from which crack allegedly was being sold had
often observed a maroon Suburban parked outside the residence.

   When officers surveilling the residence learned that the January 17
controlled buy was about to take place, they began to videotape the
front door of the home. Padgett and three others left the house and got
into the maroon Suburban. Officers followed the vehicle to the place
where the buy occurred, then followed it back to the residence. Pad-
gett exited the Suburban.

   On January 27, the first informant called Padgett’s cell phone num-
ber and arranged to purchase crack. Corey Allison arrived in a Dodge
Intrepid, which also often was parked outside the residence, and sold
                       UNITED STATES v. PADGETT                        3
crack to the informant. Police closed in, and Allison fled. He was
soon captured, and officers found on Allison’s person $200 of marked
buy money that had been given to the informant.

    The informants testified about the controlled buys at trial and iden-
tified the defendant, Padgett, as the man they knew as Who-dini. Alli-
son testified that he, Padgett, and John Corey Neal lived at the
residence, that the cell phone number the informants called belonged
to Padgett, and that Padgett generally drove the Suburban. There was
testimony that officers found mail addressed to Padgett at the resi-
dence. Finally, there was testimony that, during a search of the resi-
dence, officers found firearms, drug paraphernalia, and thirty grams
of crack. Padgett arrived during the execution of the search warrant
with $2400 and marijuana on his person.

                                   II

   Padgett first contends that the evidence was insufficient to convict
him because the testimony of the two informants was inherently unre-
liable. Witness credibility is within the sole province of the jury, and
we will not evaluate the credibility of testimony. United States v.
Saunders, 886 F.2d 56, 60 (4th Cir. 1989).

   We conclude that, "taking the view most favorable to the Govern-
ment," substantial evidence supports the verdict. See Glasser v.
United States, 315 U.S. 60, 80 (1942); United States v. Murphy, 35
F.3d 143, 148 (4th Cir. 1994). First, Padgett was convicted of violat-
ing § 841(a)(1) on January 16 and 17. On each occasion, a confiden-
tial informant called Padgett’s cell phone, and Padgett himself sold
crack to the informant. Second, Padgett clearly aided and abetted the
sale of crack on January 27: the informant called his cell phone num-
ber to arrange the transaction, and Allison testified that he conducted
the transaction at Padgett’s request. The evidence thus was sufficient
to convict on Counts Four, Five, and Six. See United States v. Burgos,
94 F.3d 849, 873 (4th Cir. 1996) (en banc) (stating elements of
offense). Finally, there was sufficient evidence to establish that Pad-
gett, Allison, and Neal voluntarily entered into a conspiracy to distrib-
ute crack. See id. at 857 (stating elements of conspiracy).
4                       UNITED STATES v. PADGETT
                                    III

   Padgett next alleges that the district court should not have included
as relevant conduct the thirty grams of crack found inside the resi-
dence. Under the sentencing guidelines, drug quantities not specified
in the counts of conviction are considered relevant conduct when they
are part of the same course of conduct or common scheme or plan.
U.S. Sentencing Guidelines Manual § 1B1.3(a)(2) (2002). In calculat-
ing drug amounts, the court may consider any relevant information,
"provided that the information has sufficient indicia of reliability to
support its probable accuracy." United States v. Uwaeme, 975 F.2d
1016, 1021 (4th Cir. 1992) (quoting USSG § 6A.13(a), p.s.). Given
Padgett’s significant ties to the residence and his leaving from the res-
idence, where crack was stored, to complete the January 17 drug
transaction, the district court did not clearly err when it included the
thirty grams as relevant conduct.

                                    IV

   Finally, Padgett contests the district court’s finding that the fire-
arms discovered at the residence were connected to drug trafficking
and that their presence was reasonably foreseeable to Padgett. We
review this finding for clear error. See United States v. McAllister,
272 F.3d 228, 234 (4th Cir. 2001).

   The guidelines provide for a two-level increase in offense level for
drug offenses "[i]f a dangerous weapon (including a firearm) was pos-
sessed." USSG § 2D1.1(b)(1). "[I]n the case of a jointly undertaken
criminal activity . . . , all reasonably foreseeable acts . . . of others in
furtherance of" that activity are included as relevant conduct. USSG
§ 1B1.3(a)(1)(B). The presence of guns to perpetrate illicit drug activ-
ity typically is reasonably foreseeable. "Absent evidence of excep-
tional circumstances, . . . it [is] fairly inferable that a codefendant’s
possession of a dangerous weapon is foreseeable to a defendant with
reason to believe that their collaborative criminal venture includes an
exchange of controlled substances for a large amount of cash." United
States v. Kimberlin, 18 F.3d 1156, 1160 (4th Cir. 1994) (internal quo-
tation and citation omitted).

  Several firearms were found in the residence. Coconspirator Neal
was in a bedroom with a loaded firearm under his pillow and another
                      UNITED STATES v. PADGETT                       5
under his bed. It was logical to infer that these and another gun were
in the residence to protect the drugs that also were there. It was rea-
sonably foreseeable that Padgett, who lived at the residence, would
have known of the guns’ presence, and it was not clear error for the
district court to apply the firearm enhancement.

                                  V

   We accordingly affirm. We dispense with oral argument because
the facts and legal contentions are adequately presented in the materi-
als before the court and argument would not aid the decisional pro-
cess.

                                                          AFFIRMED